DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The Amendment filed 7/27/2022 have been entered. Claims 3, 4, and 16 have been cancelled. Claims 20-24 have been added. Claims 1-2, 5-15, and 17-24 remain pending in the application. Applicant’s amendments to the Claims have overcome the interpretation under 112(f) previously set forth in the Non-Final Office Action.




Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Holland (US Patent Application Publication 2013/0205239), referred to as Holland herein [previously presented].
Payette (US Patent Application Publication 2008/0168341), referred to as Payette herein [previously presented].
Fard et al. (US Patent Application Publication 2008/0034317), referred to as Fard herein [previously presented].
Ording et al. (US Patent Application Publication 2012/0096397), referred to as Ording herein [previously presented].
Masumoto (US Patent Application Publication 2018/0321887), referred to as Masumoto herein [previously presented].
Kjaer (US Patent Application Publication 2007/0244672), referred to as Kjaer herein.

Examiner’s Note
Strikethrough notation in the pending claims has been added by the Examiner.



	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 7, 9, 18, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holland.

Regarding claim 1, Holland discloses a display control method performed by a computer, the display control method comprising (Holland, ¶0055-¶0056 – computer with hardware display and processor executing instructions stored in hardware memory):
generating, based on a plurality of inputs including first and second inputs input by a user, a plurality of display elements including: a first display element expressing the first input in a first form;
a second display element expressing the first input in a second form other than the first form; a third display element expressing the first input in a third form other than the first form and second form (Holland, ¶0023 – user can switch which workspace is displayed. ¶0044 – workspace level is determined according to user input. Figs. 5-6 with ¶0027-¶0029 – windows are aligned into levels associated with workspaces. For example, a first user input assigns a workspace 322 to a higher level than workspace 302. First, second, and third display elements (310, 308, and 306) are displayed accordingly. In this case, element 310 is displayed in a first form (top most). Element 308 is displayed in a second form (second highest), and element 306 is displayed in a third form (third highest);
	a fourth display element expressing the second input in the first form; a fifth display element expressing the second input in the second form; and a sixth display element expressing the second input in the third form (Holland, ¶0023 – user can switch which workspace is displayed. ¶0044 – workspace level is determined according to user input. Figs. 6 with ¶0027-¶0029 – For example, a second user input assigns a workspace 302 to a higher level than workspace 322. Fifth, sixth, and seventh display elements (308, 306, and 304) are displayed accordingly. In this case, element 308 is displayed in a first form (top most). Element 306 is displayed in a second form (second highest), and element 304 is displayed in a third form (third highest). ¶0023 - any number of elements (windows) can be included in a given workspace);
aligning a plurality of classification groups in which the first and the fourth display elements are grouped, the second and fifth display elements are grouped, and the third and sixth display elements are grouped (Holland, Figs. 5-6 with ¶0027-¶0029 – windows are aligned into levels associated with workspaces. Fig. 7 with ¶0035-¶0036, ¶0039 – windows can be assigned to multiple workspaces. Windows can be aligned in one workspace while not being aligned in another workspace. ¶0046 – any number of workspaces is possible);
and displaying the plurality of display elements belonging to the plurality of aligned classification groups on a display in a first display mode in which one association group among a plurality of association groups in which the first, the second and the third display elements are grouped, and the fourth, the fifth, and the sixth display elements are grouped is prioritized over the other association groups (Holland, Figs. 5-6 with ¶0027-¶0029 – workspace levels represent display priority. Windows within a workspace of a higher level displayed in front of windows of a lower level workspace. Fig. 7 with ¶0035-¶0036, ¶0039 – windows can be assigned to multiple workspaces. For example, a selection which moves a workspace including the first, second, and third display elements to a higher level causes those elements to have display priority over other workspaces).

Regarding claim 5, Holland discloses the elements of claim 1 above, and further discloses wherein in the first display mode, the one association group that is prioritized is displayed foremost among the plurality of association groups (Holland, Figs. 5-6 with ¶0027-¶0029 – workspace levels represent display priority. Windows within a workspace of a higher level displayed in front of windows of a lower level workspace).

Regarding claim 6, Holland discloses the elements of claim 1 above, and further discloses wherein in the first display mode, the other association groups are minimized and displayed, or the other association groups are not displayed (Holland, ¶0023 – user can switch which workspace is displayed. ¶0024, ¶0032, ¶0034 – workspaces can be hidden).

Regarding claim 7, Holland discloses the elements of claim 1 above, and further discloses wherein the aligning includes arranging the plurality of classification groups in a longitudinal direction of a display region of the display (Holland, Figs. 5-6 with ¶0027-¶0029 – windows are aligned into levels associated with workspaces. Fig. 7 with ¶0037 – workspaces aligned according to horizontal and vertical display orientation. Figs. 2-6 – windows positioned both vertically and horizontally within a given workspace. The workspace is arranged in part according to the arrangement of the windows within).

Regarding claim 9, Holland discloses the elements of claim 1 above, and further discloses wherein switching a prioritized association group in the first display mode from the one association group to one of the other association groups according to a predefined operation (Holland, ¶0023 – user can switch which workspace is displayed).

Regarding claim 18, Holland discloses a server apparatus that provides a computer with a program for causing the computer to execute a process, the process comprising (Holland, ¶0055-¶0056 – computer with hardware display and processor executing instructions stored in hardware memory. ¶0055, ¶0062 - server):
generating, based on a plurality of inputs including first and second inputs input by a user, a plurality of display elements including: a first display element expressing the first input in a first form; a second display element expressing the first input in a second form other than the first form; a third display element expressing the first input in a third form other than the first form and second form (Holland, ¶0023 – user can switch which workspace is displayed. ¶0044 – workspace level is determined according to user input. Figs. 5-6 with ¶0027-¶0029 – windows are aligned into levels associated with workspaces. For example, a first user input assigns a workspace 322 to a higher level than workspace 302. First, second, and third display elements (310, 308, and 306) are displayed accordingly. In this case, element 310 is displayed in a first form (top most). Element 308 is displayed in a second form (second highest), and element 306 is displayed in a third form (third highest));
a fourth display element expressing the second input in the first form; a fifth display element expressing the second input in the second form; and a sixth display element expressing the second input in the third form (Holland, ¶0023 – user can switch which workspace is displayed. ¶0044 – workspace level is determined according to user input. Figs. 6 with ¶0027-¶0029 – For example, a second user input assigns a workspace 302 to a higher level than workspace 322. Fifth, sixth, and seventh display elements (308, 306, and 304) are displayed accordingly. In this case, element 308 is displayed in a first form (top most). Element 306 is displayed in a second form (second highest), and element 304 is displayed in a third form (third highest). ¶0023 - any number of elements (windows) can be included in a given workspace);
aligning a plurality of classification groups in which the first and the fourth display elements are grouped, the second and fifth display elements are grouped, and the third and the sixth display elements are grouped (Holland, Figs. 5-6 with ¶0027-¶0029 – windows are aligned into levels associated with workspaces. Fig. 7 with ¶0035-¶0036, ¶0039 – windows can be assigned to multiple workspaces. Windows can be aligned in one workspace while not being aligned in another workspace. ¶0046 – any number of workspaces is possible); and
displaying the plurality of display elements belonging to the plurality of aligned classified groups on a display in a first display mode in which one association group among a plurality of association groups in which the first, the second and the third display elements are grouped, and the fourth, the fifth, and the sixth display elements are grouped is prioritized over the other association groups (Holland, Figs. 5-6 with ¶0027-¶0029 – workspace levels represent display priority. Windows within a workspace of a higher level displayed in front of windows of a lower level workspace. Fig. 7 with ¶0035-¶0036, ¶0039 – windows can be assigned to multiple workspaces. For example, a selection which moves a workspace including the first, second, and third display elements to a higher level causes those elements to have display priority over other workspaces).

Regarding claim 19, Holland discloses a system comprising: a processor configured to (Holland, ¶0055-¶0056 – computer with hardware display and processor executing instructions stored in hardware memory):
generate, based on a plurality of inputs including first and second inputs input by a user, a plurality of display elements including: a first display element expressing the first input in a first form; a second display element expressing the first input in a second form other than the first form; a third display element expressing the first input in a third form other than the first form and second form (Holland, ¶0023 – user can switch which workspace is displayed. ¶0044 – workspace level is determined according to user input. Figs. 5-6 with ¶0027-¶0029 – windows are aligned into levels associated with workspaces. For example, a first user input assigns a workspace 322 to a higher level than workspace 302. First, second, and third display elements (310, 308, and 306) are displayed accordingly. In this case, element 310 is displayed in a first form (top most). Element 308 is displayed in a second form (second highest), and element 306 is displayed in a third form (third highest));
a fourth display element expressing the second input in the first form; a fifth display element expressing the second input in the second form; and a sixth display element expressing the second input in the third form (Holland, ¶0023 – user can switch which workspace is displayed. ¶0044 – workspace level is determined according to user input. Figs. 6 with ¶0027-¶0029 – For example, a second user input assigns a workspace 302 to a higher level than workspace 322. Fifth, sixth, and seventh display elements (308, 306, and 304) are displayed accordingly. In this case, element 308 is displayed in a first form (top most). Element 306 is displayed in a second form (second highest), and element 304 is displayed in a third form (third highest). ¶0023 - any number of elements (windows) can be included in a given workspace);
align a plurality of classification groups in which the first and the fourth display elements are grouped, the second and the fifth display elements are grouped, and the third and the sixth display elements are grouped (Holland, Figs. 5-6 with ¶0027-¶0029 – windows are aligned into levels associated with workspaces. Fig. 7 with ¶0035-¶0036, ¶0039 – windows can be assigned to multiple workspaces. Windows can be aligned in one workspace while not being aligned in another workspace. ¶0046 – any number of workspaces is possible); and
display the plurality of display elements belonging to the plurality of aligned classification groups on a display in a first display mode in which one association group among a plurality of association groups in which the first, the second and the third display elements are grouped, and the fourth, the fifth, and the sixth display elements are grouped is prioritized over the other association groups (Holland, Figs. 5-6 with ¶0027-¶0029 – workspace levels represent display priority. Windows within a workspace of a higher level displayed in front of windows of a lower level workspace. Fig. 7 with ¶0035-¶0036, ¶0039 – windows can be assigned to multiple workspaces. For example, a selection which moves a workspace including the first, second, and third display elements to a higher level causes those elements to have display priority over other workspaces).

Regarding claim 20, Holland discloses a display control method performed by a computer, the display control method comprising (Holland, ¶0055-¶0056 – computer with hardware display and processor executing instructions stored in hardware memory):
receiving a plurality of inputs input by a user; generating, based on each of the plurality of inputs, a plurality of display elements such that each of the plurality of inputs is expressed in a plurality of different forms (Holland, ¶0023 – user can switch which workspace is displayed. ¶0044 – workspace level is determined according to user input. Figs. 5-6 with ¶0027-¶0029 – windows are aligned into levels associated with workspaces. For example, a first user input assigns a workspace 322 to a higher level than workspace 302);
classifying the plurality of display elements into a plurality of classification groups such that display elements that are generated based on different inputs and are expressed in the same forms are classified into the same classification group (Holland, Figs. 5-6 with ¶0027-¶0029 – windows are aligned into levels associated with workspaces. Fig. 7 with ¶0035-¶0036, ¶0039 – windows can be assigned to multiple workspaces. Windows can be aligned in one workspace while not being aligned in another workspace. ¶0046 – any number of workspaces is possible);
classifying the plurality of display elements into a plurality of association groups such that display elements that are generated based on the same inputs and are expressed in different forms are classified into the same association group; and displaying the plurality of display elements on a display such that: the plurality of classification groups are aligned in a first direction of the display; and one of the plurality of association groups is displayed in a first display mode in a prioritized manner over the plurality of association groups (Holland, Figs. 5-6 with ¶0027-¶0029 – workspace levels represent display priority. Windows within a workspace of a higher level displayed in front of windows of a lower level workspace. Fig. 7 with ¶0035-¶0036, ¶0039 – windows can be assigned to multiple workspaces. For example, a selection which moves a workspace including the first, second, and third display elements to a higher level causes those elements to have display priority over other workspaces).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holland in view of Payette.

Regarding claim 2, Holland discloses the elements of claim 1 above, and further discloses wherein each of the plurality of display elements includes 
However, Holland appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Payette discloses an application program window (Payette, ¶0002-¶0003, ¶0014 – Spreadsheet application program such as Microsoft Excel),
including a mathematical element selected from a graph, a mathematical expression, and a numerical table (Payette, Figs. 1-2 with ¶0005, ¶0007 and ¶0014-¶0015 – spreadsheet window can contain and display mathematical expressions such as formulas as well as numbers in a table).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the application workspace association of Holland to include an association of a spreadsheet application including mathematical elements based on the teachings of Payette. The motivation for doing so would have been to organize workspaces that include widely used applications (Payette, ¶0002-¶0003).


Claims 8 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holland in view of Fard.

Regarding claim 8, Holland discloses the elements of claim 7 above, and further discloses further comprising 
However, Holland appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Fard discloses grouping program windows (Fard, Abstract),
including resizing overlapping windows (Fard, ¶0002, ¶0051 – users can resize and position overlapping windows).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the windows of Holland to include resizing based on the teachings of Payette. The motivation for doing so would have been to better accommodate user preference for window presentation, enabling the user to see more content within a window or other windows as desired (Fard, ¶0051).

Regarding claim 22, Holland discloses the elements of claim 20 above, and further discloses wherein, in a display region of the display, the first direction is longer than a second direction perpendicular to the first direction, wherein the display control method further comprises: 
However, Holland as modified appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Fard discloses grouping program windows (Fard, Abstract),
moving, in the first direction, display of the plurality of classification groups aligned in the first direction, in response to the user's operation toward the first direction; and changing the one of the plurality of association groups displayed in the first display mode, in response to the user's operation toward the second direction (Fard, Figs. 12 and 19C with ¶0086-¶0087 and ¶0123 – drag gestures in a horizontal or vertical direction result in transitioning between workspaces in the corresponding direction and modifying window workspace association).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the workspace switching and adjustment of Holland to include a horizontal and vertical gestures based on the teachings of Fard. The motivation for doing so would have been to better accommodate user preference for window presentation, enabling the user to see more content within a window or other windows as desired (Fard, ¶0051).


Claims 10-15, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holland in view of Ording.

Regarding claim 10, Holland discloses the elements of claim 9 above. However, Holland appears not to expressly disclose wherein the predefined operation includes a flick operation or a swipe operation.
However, in the same field of endeavor, Ording discloses a plurality of virtual workspaces including application windows (Ording, Abstract) including
wherein the predefined operation includes a flick operation or a swipe operation (Ording, Fig. 2B with ¶0045-¶0046).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the switching input of Holland to include a flick or swipe operation based on the teachings of Ording. The motivation for doing so would have been to enable the user to quickly move between workspaces when looking for particular application windows (Ording, ¶0005).

Regarding claim 11, Holland as modified discloses the elements of claim 10 above, and further discloses determining whether a predefined condition is satisfied; executing the aligning and the displaying in the first display mode in a case where the predefined condition is determined to be satisfied; and displaying the plurality of display elements on the display in a second display mode different from the first display mode in a case where the predefined condition is determined not to be satisfied (Holland, ¶0023, ¶0033 – user can switch which workspace has display priority. ¶0024, ¶0032, ¶0034 – workspaces can be hidden while multiple other workspaces are shown. Figs. 5-6 with ¶0027-¶0029 – workspace levels represent display priority. Windows within a workspace of a higher level displayed in front of windows of a lower level workspace).

Regarding claim 12, Holland as modified discloses the limitations claim 11 above, further discloses comprising determining the one association group that is prioritized in the first display mode based on arrangements of the plurality of display elements in the second display mode (Holland, ¶0040, ¶0042 – windows can be assigned to a workspace, and removed from another workspace. In this case, a user can move a window from the second group prioritized in the second display mode to the first group prioritized in the first display mode. See also Fig. 7 with ¶0035-¶0036, ¶0039 – windows can be assigned to both workspaces. For example, a user can assign a window in the second group displayed in the second display mode to also be in the first group prioritized in the first display mode).

Regarding claim 13, Holland as modified discloses the limitations claim 11 above, further discloses upon receiving an operation of adding a new display element while the plurality of display elements are displayed on the display device in the first display mode, storing classification information for specifying a classification of the added new display element in a storage (Holland, ¶0043 – window association with a given workspace is stored in a workspace data structure. ¶0042 – user can invoke an application window in a workspace and cause it to be associated with the workspace. ¶0040, ¶0042 – windows can be assigned to a workspace).

Regarding claim 14, Holland as modified discloses the limitations claim 13 above, further discloses before the new display element is displayed on the display device in the second display mode, associating arrangement information for specifying an arrangement of the new display element in the second display mode with the classification information for specifying the classification of the new display element, and storing the arrangement information in the storage (Holland, ¶0043 – window association with a given workspace is stored in a workspace data structure. ¶0042 – user can invoke an application window in a workspace and cause it to be associated with the workspace. ¶0040, ¶0042 – windows can be assigned to a workspace. Fig. 7 with ¶0035-¶0036, ¶0039 – windows can be assigned to both workspaces).

Regarding claim 15, Holland as modified discloses the elements of claim 14 above, and further discloses wherein storing the arrangement information in the storage includes creating the arrangement information for specifying the arrangement of the new display element such that the new display element is arranged in a position where the new display element does not overlap with any of the plurality of display elements in the second display mode (Ording, Fig. 2D with ¶0050-¶0051 – user can create a new workspace for an application window. Holland, Figs. 5-6 with ¶0027-¶0029 – workspace levels represent display priority. Windows within a workspace of a higher level displayed in front of windows of a lower level workspace. In this case, if the new workspace has a lower priority than the elements displayed in the second display mode, the window in the new workspace will not overlap. See also Ording Fig. 2D element 282 with ¶0037 – window is positioned without overlapping any other elements. See also ¶0053 and ¶0056. Holland, ¶0038-¶0039 – user can move windows).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the windows of Holland to include positioning a window to not overlap other elements based on the teachings of Ording. The motivation for doing so would have been to better accommodate user preference for window presentation (Ording, ¶0037), enabling the user to see more content within a window or other windows as desired.


Regarding claim 21, Holland discloses the elements of claim 20 above, and further discloses wherein the display control method further comprising: acquiring a size of a display region of the display; 
However, Holland as modified appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Ording discloses a plurality of virtual workspaces including application windows (Ording, Abstract) including
determining whether the size of the display region exceeds a predetermined size or not; displaying the plurality of display elements in the first display mode, in response to determination that the size of the display region exceeds the predetermined size; and displaying the plurality of display elements in a second display mode other than the first display mode, in response to determination that the size of the display region does not exceed the predetermined size (Ording, Fig. 8 with ¶0068-¶0069 – expanded view mode in which windows are shown without overlap. A region of the display device corresponding to a window is determined to be too large to prevent overlap in the expanded view, in response, the window is shown overlapping).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the switching gesture of Holland as modified to include expanded view modes based on the teachings of Ording. The motivation for doing so would have been to enable the user to more easily assess items in workspaces when looking for particular application windows (Ording, ¶0005) across a variety of combinations of display and window sizes (Ording, ¶0068).


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holland in view of Ording in further view of Masumoto.

Regarding claim 17, Holland as modified discloses the elements of claim 11 above, and further discloses wherein determining whether the predefined condition is satisfied includes acquiring information on a terminal including the display, and wherein the predefined condition is a condition that the terminal is 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the switching gesture of Holland as modified to include an expanded view including determining enough display space exists to display non-overlapping windows based on the teachings of Ording. The motivation for doing so would have been to enable the user to more easily assess items in workspaces when looking for particular application windows (Ording, ¶0005) across a variety of combinations of display and window sizes (Ording, ¶068).
However, Holland as modified appears not to expressly disclose that the terminal is estimated to be a smartphone. However, in the same field of endeavor, Masumoto discloses determining a display layout according to screen size (Masumoto, Abstract, ¶0056) including
wherein the predefined condition is a condition that the terminal is estimated to be a smartphone (Masumoto, Figs. 2-4 with ¶0039-¶0041, ¶0045-¶0046 – screens are displayed overlapping or non-overlapping according to determination that the device is a smartphone and therefore has a small display area).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the view modes of Holland as modified to present overlapping windows when the terminal is estimated to be a smartphone based on the teachings of Masumoto. The motivation for doing so would have been to better accommodate mobile phone type devices with smaller displays, providing more suitable visibility for items (Masumoto, ¶0004-¶0005).

Claim 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holland in view of Kjaer.

Regarding claim 23, Holland discloses the elements of claim 1 above. However, Holland appears not to expressly disclose wherein the first form is a numerical formula showing relation among a plurality of variables, wherein the second form is a numerical table including a list of numerical values in which the plurality of variables are combined, and wherein the third form is a graph on which the plurality of variables are plotted.
However, in the same field of endeavor, Kjaer discloses a window interface (Kjaer, Fig. 4 with ¶0005, ¶0097), including
wherein the windows include a numerical formula showing relation among a plurality of variables, a numerical table including a list of numerical values in which the plurality of variables are combined, and a graph on which the plurality of variables are plotted (Kjaer, Figs. 4, 15, 17, 23 and 26 with ¶0097, ¶0136 – spreadsheet windows and panels including charts representing multiple variables shown in numerical tables and multi-variable numerical formulae. ¶0039 – scatter charts. See also Figs. 6-7 and 13-14 with ¶0102-¶0103, ¶0127-¶0129).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the forms of Holland to include windows comprising formulae, tables, and charts based on the teachings of Kjaer. The motivation for doing so would have been to accommodate a wide variety of common window types, including spreadsheets, thereby assisting users in creating, editing, and using financial and mathematical models (Kjaer, ¶0003-¶0004).

Regarding claim 24, Holland as modified discloses the elements of claim 23 above, and further discloses wherein the plurality of inputs includes a numerical formula and a list of numerical values in which a plurality of variables are combined, and wherein the graph of the third form includes a plot based on the numerical formula and a scatter plot based on the list of the numerical values (Kjaer, Figs. 4, 15, 17, 23 and 26 with ¶0097, ¶0136 – spreadsheet windows and panels including charts representing multiple variables shown in numerical tables and multi-variable numerical formulae. The tables include combined variables (see especially Fig. 17). ¶0039 – scatter charts. See also Figs. 6-7 and 13-14 with ¶0102-¶0103, ¶0127-¶0129).


Response to Arguments
Applicant’s arguments, filed 7/27/2022, with respect to rejections under prior art have been fully considered and are moot upon a new ground(s) of rejection, as necessitated by amendment, as outlined above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W PARCHER whose telephone number is (303)297-4281. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm, alt. Mondays, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088 (Eastern Time). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL W PARCHER/Primary Examiner, Art Unit 2175